         Case 1:14-cv-03803-MBH Document 3 Filed 08/22/19 Page 1 of 1




       In the United States Court of Federal Claims
  * * * * * * * * * * * * * *  *
  GASTON AND MARY HARRIS,      *
                               *
                               *
                 Plaintiffs,   *                        Nos. 14-38L; 14-3803L
  v.                           *                        Filed: August 22, 2019
                               *
  UNITED STATES,               *
                               *
                 Defendant.    *
                               *
  * * * * * * * * * * * * * *  *
                             ORDER

        The court is in receipt of plaintiffs’ motion to voluntarily dismiss certain plaintiffs’
claims in the case of Wilhelmean Brown, et al. v. United States, Case No. 14-38L,
including the above-captioned plaintiffs. The claims associated with the above-captioned
plaintiff are, hereby, SEVERED from the case of Wilhelmean Brown, et al. v. United
States, Case No. 14-38L, and shall be reorganized, for case management purposes, into
the above-captioned case, Gaston and Mary Harris v. United States, and assigned Case
No. 14-3803L. The court DISMISSES WITH PREJUDICE the property claims of Gaston
and Mary Harris. As there is no just reason for delay, the Clerk’s Office shall enter
immediate JUDGMENT consistent with this Order, pursuant to RCFC 54(b). As the Order
disposes of all properties of the named plaintiffs, Case No. 14-3803L shall be CLOSED.
Neither the dismissal of the claims of the plaintiffs herein nor the entry of judgment by the
Clerk’s Office shall affect this court’s jurisdiction over the remaining plaintiffs and
properties in the case of Wilhelmean Brown, et al. v. United States, Case No. 14-38L

       IT IS SO ORDERED.
                                                           s/Marian Blank Horn
                                                           MARIAN BLANK HORN
                                                                    Judge
